The order from which the writ of error was sued out was made and entered on the 9th day of May, 1906, and the writ allowed on the 30th day of April, A.D. 1907.
The defendant in error moves to dismiss this appeal on the ground that the same was not prosecuted within six months from the time of the rendition of the judgment and the entering of the order sought to be appealed from. This question has been not only by this court, but also by the United States Court of Appeals for the Indian Territory, and of the Eighth Circuit, *Page 427 
decided favorably to the contention of the defendant in error.Porter et al. v. Brook, 21 Okla. 885, 97 P. 645; Moberly v.Roth et al., 23 Okla. 856, 102 P. 182; Friend et al. v. Rothet al., 23 Okla. 864, 102 P. 185; Friend et al. v. Roth etal., 23 Okla. 866, 102 P. 186; Bickford v. Bruce et al.,21 Okla. 892, 97 P. 648; Utterback v. Rock Island Plow Co.,22 Okla. 263, 97 P. 649; In re Terrell's Estate, 6 Ind. T. 412, 98 S.W. 143; Lewis et al. v. Sittel, 7 Ind. T. 602, 104 S.W. 850; Id., 165 Fed. 157, 91 C. C. A. 191.
The appeal is dismissed.
Kane, C. J., and Dunn and Hayes, JJ., concur; Turner, J., not participating.